Exhibit 10.14
LOAN AND SECURITY AGREEMENT
     THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of
November 12, 2008 (the “Effective Date”) between OXFORD FINANCE CORPORATION
(“Oxford”), as collateral agent (the “Collateral Agent”), Oxford, as a lender,
and SILICON VALLEY BANK (“Bank”; each, of Oxford and Bank are sometimes
individually referred to as a “Lender” and collectively, as the “Lenders”), and
ARDEA BIOSCIENCES, INC., a Delaware corporation (“Borrower”), provides the terms
on which Lenders shall lend to Borrower and Borrower shall repay Lenders. The
parties agree as follows:
     1 ACCOUNTING AND OTHER TERMS
     Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP. Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13. All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.
     2 LOAN AND TERMS OF PAYMENT
     2.1 Promise to Pay. Borrower hereby unconditionally promises to pay Lenders
the outstanding principal amount of all Credit Extensions and accrued and unpaid
interest thereon and any other amounts due hereunder as and when due in
accordance with this Agreement.
     2.1.1 Growth Capital Loan Facility.
     (a) Availability. Subject to the terms and conditions of this Agreement,
Lenders agree, severally and not jointly, to lend to Borrower from time to time
prior to the Growth Capital Commitment Termination Date, advances (each, a
“Growth Capital Advance” and collectively, the “Growth Capital Advances”),
according to each Lender’s pro rata share of the Growth Capital Loan Commitment
(based upon the respective Growth Capital Commitment Percentage of each Lender),
in the aggregate amount not to exceed the Growth Capital Loan Commitment When
repaid, the Growth Capital Advances may not be re-borrowed. Lenders’ obligation
to lend hereunder shall terminate on the earlier of (i) the occurrence and
continuance of an Event of Default, or (ii) the Growth Capital Commitment
Termination Date.
     (b) Repayment. For each Growth Capital Advance, Borrower shall make monthly
payments of interest only, in arrears commencing on the first day of the month
following the month in which the Growth Capital Funding Date occurs and
continuing thereafter on the first day of each successive calendar month during
the Growth Capital Interest Only Period. Commencing on the Growth Capital
Amortization Date, Borrower shall make thirty-three (33) consecutive equal
monthly payments of principal and interest, in arrears which would fully
amortize the outstanding Growth Capital Advance as of the Growth Capital
Amortization Date over the Growth Capital Repayment Period and continuing
thereafter during the Growth Capital Repayment Period on the first day of each
successive calendar month. All unpaid principal and accrued and unpaid interest
is due and payable in full on the Growth Capital Maturity Date with respect to
such Growth Capital Advance. The Growth Capital Advance may only be prepaid in
accordance with Sections 2.1.1(c) or 2.1.1(d).
     (c) Prepayment. Borrower shall have the option to prepay all, but not less
than all, of the Growth Capital Advances advanced by Lenders under this
Agreement, provided Borrower, (a) provides written notice to Lenders of its
election to prepay the Growth Capital Advances at least five (5) days prior to
such prepayment, and (b) pays, on the date of the prepayment (i) all outstanding
principal and accrued interest on the Growth Capital Advances; (ii) the
Prepayment Fee and the Growth Capital Final Payment; and (iii) all other sums,
including Lenders’ Expenses, if any, that have become due and payable hereunder
with respect to the Growth Capital Advances.
     (d) Mandatory Prepayment Upon an Acceleration. If the Growth Capital
Advances are accelerated following the occurrence of an Event of Default,
Borrower shall immediately pay to Lenders an amount equal to the sum of: (i) all
outstanding principal plus accrued and unpaid interest on the Growth Capital
Advances,

 



--------------------------------------------------------------------------------



 



(ii) the Prepayment Fee and the Growth Capital Final Payment, plus (iii) all
other sums, if any, that shall have become due and payable, including interest
at the Default Rate with respect to any past due amounts.
     2.2 Payment of Interest on the Credit Extensions.
          (a) Interest Rate. Subject to Section 2.2(b), the principal amount
outstanding for each Growth Capital Advance shall accrue interest, which
interest shall be payable monthly in arrears, at a fixed per annum rate equal to
the greater of (i) 12.00% and (ii) 795 basis points (7.95%) above the 3-month
LIBOR as of the date that the Notes for such Growth Capital Advance are
prepared.
          (b) Default Rate. Immediately upon the occurrence and during the
continuance of an Event of Default, Obligations shall bear interest at a rate
per annum which is five percentage points above the rate effective immediately
before the Event of Default (the “Default Rate”). Payment or acceptance of the
increased interest rate provided in this Section 2.2(b) is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of Lenders.
          (c) 360-Day Year. Interest shall be computed on the basis of a 360-day
year of twelve 30-day months.
          (d) Debit of Accounts. Collateral Agent, or (but without duplication)
Bank, for the benefit of the Lenders, may debit any of Borrower’s deposit
accounts, including the Designated Deposit Account, for principal and interest
payments or any other amounts Borrower owes Lenders when due. These debits shall
not constitute a set-off.
          (e) Payments. Unless otherwise provided, interest is payable monthly
on the first calendar day of each month. Payments of principal and/or interest
received after 12:00 p.m. Pacific time are considered received at the opening of
business on the next Business Day. When a payment is due on a day that is not a
Business Day, the payment is due the next Business Day and additional fees or
interest, as applicable, shall continue to accrue.
     2.3 Fees. Borrower shall pay to Collateral Agent:
          (a) Loan Fee. A fully earned, non-refundable loan fee of Eighty
Thousand Dollars ($80,000) ((to be shared between Bank ($30,000) and Oxford
($50,000)), receipt of which hereby is acknowledged;
          (b) Prepayment Fee. The Prepayment Fee, when due hereunder;
          (c) Growth Capital Final Payment. The Growth Capital Final Payment,
when due hereunder; and
          (d) Lenders’ Expenses. All documented Lenders’ Expenses (including
reasonable attorneys’ fees and expenses incurred in connection with the
documentation and negotiation of this Agreement) incurred through and after the
Effective Date, when due.
     3 CONDITIONS OF LOANS
     3.1 Conditions Precedent to Initial Credit Extension. Lenders’ obligation
to make the initial Credit Extension is subject to the condition precedent that
Lenders shall have received, in form and substance satisfactory to Lenders, such
documents, and completion of such other matters, as Lenders may reasonably deem
necessary or appropriate, including, without limitation:
          (a) duly executed original signatures to the Loan Documents to which
it is a party;
          (b) a duly executed original signature to the Warrant to be issued to
Oxford and a duly executed original signature to the Warrant to be issued to
Bank;

2



--------------------------------------------------------------------------------



 



          (c) duly executed original signatures to the Control Agreement[s];
          (d) its Operating Documents and a good standing certificate of
Borrower certified by the Secretary of State of the States of Delaware and
California as of a date no earlier than thirty (30) days prior to the Effective
Date;
          (e) duly executed original signatures to the completed Borrowing
Resolutions for Borrower (one set for each Lender);
          (f) certified copies, dated as of a recent date, of financing
statement searches, as Lenders shall request, accompanied by written evidence
(including any UCC termination statements) that the Liens indicated in any such
financing statements either constitute Permitted Liens or have been or, in
connection with the initial Credit Extension, will be terminated or released;
          (g) a legal opinion of Borrower’s counsel dated as of the Effective
Date together with the duly executed original signatures thereto;
          (h) two Perfection Certificate(s) executed by Borrower (one for each
Lender);
          (i) evidence satisfactory to Lenders that the insurance policies
required by Section 6.4 hereof are in full force and effect, together with
appropriate evidence showing loss payable and/or additional insured clauses or
endorsements in favor of each Lender; and
          (j) payment of the fees and Lenders’ Expenses then due as specified in
Section 2.3 hereof.
     3.2 Conditions Precedent to all Credit Extensions. Lenders’ obligations to
make each Credit Extension, including the initial Credit Extension, are subject
to the following:
          (a) Borrower shall have duly executed and delivered to Collateral
Agent a Payment/Advance Form;
          (b) Borrower shall have duly executed and delivered to each Lender a
Note in the amount of such Lender’s pro rata portion of such Growth Capital
Advance;
          (c) the representations and warranties in Section 5 shall be true in
all material respects on the date of the Payment/Advance Form and on the Funding
Date of each Credit Extension; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date, and no Default or Event of Default shall have occurred and be
continuing or result from the Credit Extension. Each Credit Extension is
Borrower’s representation and warranty on that date that the representations and
warranties in Section 5 remain true in all material respects; provided, however,
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date; and
          (d) in Lenders’ reasonable discretion, there has not been a Material
Adverse Change.
     3.3 Covenant to Deliver.
     Borrower agrees to deliver to Lenders each item required to be delivered to
any Lender under this Agreement as a condition to any Credit Extension. Borrower
expressly agrees that the extension of a Credit Extension prior to the receipt
by Lenders of any such item shall not constitute a waiver by Lenders of
Borrower’s obligation to deliver such item, and any such extension in the
absence of a required item shall be in Lenders’ sole discretion.

3



--------------------------------------------------------------------------------



 



     3.4 Procedures for Borrowing. To obtain a Growth Capital Advance, Borrower
must notify Collateral Agent by facsimile or telephone by 12:00 p.m. Pacific
Time five (5) Business Days prior to the date the Growth Capital Advance is to
be made (except in the case of the Growth Capital Advances to be made on or
about the Effective Date, notice of which shall be provided the Collateral Agent
on or prior to the Effective Date). If such notification is by telephone,
Borrower must promptly confirm the notification by delivering to Collateral
Agent a completed Payment/Advance Form in the form attached as Exhibit B. Upon
receipt of a Payment/Advance Form, Collateral Agent shall promptly provide a
copy of the same to each Lender. On the Growth Capital Funding Date, each Lender
shall credit and/or transfer (as applicable) to Borrower’s deposit account, an
amount equal to its Growth Capital Commitment Percentage multiplied by the
amount of the Growth Capital Advance. Each Lender may rely on any telephone
notice given by a person whom such Lender reasonably believes is a Responsible
Officer. Borrower shall indemnify each Lender for any loss Lender suffers due to
such reliance.
     4 CREATION OF SECURITY INTEREST
     4.1 Grant of Security Interest. Borrower hereby grants Collateral Agent,
for the benefit of the Lenders, to secure the payment and performance in full of
all of the Obligations, a continuing security interest in the Collateral,
wherever located, whether now owned or hereafter acquired or arising, and all
proceeds and products thereof. Borrower represents, warrants, and covenants that
the security interest granted herein is and shall at all times continue to be a
first priority perfected security interest in the Collateral (subject only to
Permitted Liens that may have superior priority pursuant to the terms of this
Agreement). If Borrower shall acquire a commercial tort claim (as defined in the
Code), Borrower shall promptly notify Collateral Agent in a writing signed by
Borrower of the general details thereof (and further details as may be required
by Collateral Agent) and grant to Collateral Agent, for the benefit of the
Lenders, in such writing a security interest therein and in the proceeds
thereof, all upon the terms of this Agreement, with such writing to be in form
and substance reasonably satisfactory to Collateral Agent.
     If this Agreement is terminated, Collateral Agent’s Lien in the Collateral
shall continue until the Obligations (other than inchoate indemnity obligations)
are repaid in full in cash. Upon payment in full in cash of the Obligations
(other than inchoate indemnity obligations) and at such time as the Lenders’
obligation to make Credit Extensions has terminated, Collateral Agent shall, at
Borrower’s sole cost and expense, release its Lien in the Collateral and all
rights therein shall revert to Borrower.
     4.2 Authorization to File Financing Statements. Borrower hereby authorizes
Collateral Agent to file financing statements, without notice to Borrower, with
all appropriate jurisdictions to perfect or protect Collateral Agents’ interest
or rights hereunder, including a notice that any disposition of the Collateral,
by either Borrower or any other Person, other than in accordance with this
Agreement shall be deemed to violate the rights of Collateral Agent under the
Code.
     5 REPRESENTATIONS AND WARRANTIES
          Borrower represents and warrants as follows:
     5.1 Due Organization and Authorization. Borrower and each of its
Subsidiaries, if any, are duly existing and in good standing, as Registered
Organizations in their respective jurisdictions of formation and are qualified
and licensed to do business and are in good standing in any jurisdiction in
which the conduct of their business or their ownership of property requires that
they be qualified except where the failure to do so could not reasonably be
expected to have a material adverse effect on Borrower’s business. In connection
with this Agreement, Borrower has delivered to Collateral Agent a completed
perfection certificate signed by Borrower (the “Perfection Certificate”).
Borrower represents and warrants that (a) Borrower’s exact legal name is that
indicated on the Perfection Certificate and on the signature page hereof;
(b) Borrower is an organization of the type and is organized in the jurisdiction
set forth in the Perfection Certificate; (c) the Perfection Certificate
accurately sets forth Borrower’s organizational identification number or
accurately states that Borrower has none; (d) the Perfection Certificate
accurately sets forth Borrower’s place of business, or, if more than one, its
chief executive office as well as Borrower’s mailing address (if different than
its chief executive office); (e) Borrower (and each of its predecessors) has
not, in the past five (5) years, changed its jurisdiction of formation,
organizational structure or type, or any organizational number assigned by its
jurisdiction; and (f) all other information set forth on the

4



--------------------------------------------------------------------------------



 



Perfection Certificate pertaining to Borrower and each of its Subsidiaries is
accurate and complete. If Borrower is not now a Registered Organization but
later becomes one, Borrower shall promptly notify Collateral Agent of such
occurrence and provide Collateral Agent with Borrower’s organizational
identification number.
     The execution, delivery and performance by Borrower of the Loan Documents
to which it is a party have been duly authorized, and do not (i) conflict with
any of Borrower’s Operating Documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law,
(iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect) or are being obtained pursuant to Section 6.1(b), or
(v) constitute an event of default under any material agreement by which
Borrower is bound. Borrower is not in default under any agreement to which it is
a party or by which it is bound in which the default could reasonably be
expected to have a material adverse effect on Borrower’s business.
     5.2 Collateral. Borrower has good title to, has rights in, and the power to
transfer each item of the Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens except Permitted Liens. Borrower
has no deposit accounts other than the deposit accounts with Bank, the deposit
accounts, if any, described in the Perfection Certificate delivered to
Collateral Agent in connection herewith, or of which Borrower has given Lenders
notice and taken such actions as are necessary to give Collateral Agent a
perfected security interest therein.
     No Collateral in excess of $50,000 in the aggregate is in the possession of
any third-party bailee (such as a warehouse) except as otherwise provided in the
Perfection Certificate. None of the components of the Collateral in excess of
$50,000 in the aggregate shall be maintained at locations other than as provided
in the Perfection Certificate or as Borrower has given Lenders notice pursuant
to Section 7.2. In the event that Borrower, after the date hereof, intends to
store or otherwise deliver any portion of the Collateral in excess of $50,000 in
the aggregate to a bailee, then Borrower will first receive the written consent
of Lenders and such bailee must execute and deliver a bailee agreement in form
and substance reasonably satisfactory to Collateral Agent in its sole
discretion.
     All Inventory is in all material respects of good and marketable quality,
free from material defects, normal wear and tear excepted.
     Borrower is the sole owner of its intellectual property, except for
licenses granted to its customers in the ordinary course of business which do
not result in a legal transfer of title of the licensed property but that may be
exclusive in respects other than territory and that may be exclusive as to
territory only as to discreet geographical areas outside of the United States.
Each patent is valid and enforceable, and no part of the intellectual property
has been judged invalid or unenforceable, in whole or in part, and to Borrower’s
knowledge, no claim has been made that any part of the intellectual property
violates the rights of any third party except to the extent such claim could not
reasonably be expected to have a material adverse effect on Borrower’s business.
Except as noted on the Perfection Certificate, Borrower is not a party to, nor
is bound by, any material license or other agreement with respect to which
Borrower is the licensee (a) that prohibits or otherwise restricts Borrower from
granting a security interest in Borrower’s interest in such license or agreement
or any other property, or (b) for which a default under or termination of could
interfere with Collateral Agent’s right to sell any Collateral. Borrower shall
provide written notice to Collateral Agent within ten (10) days of entering or
becoming bound by any such license or agreement (other than over-the-counter
software that is commercially available to the public). Borrower shall take such
steps as Collateral Agent reasonably requests to obtain the consent of, or
waiver by, any person whose consent or waiver is necessary for (x) all such
licenses or agreements to be deemed “Collateral” and for Bank to have a security
interest in it that might otherwise be restricted or prohibited by law or by the
terms of any such license or agreement, whether now existing or entered into in
the future, and (y) Collateral Agent to have the ability in the event of a
liquidation of any Collateral to dispose of such Collateral in accordance with
Collateral Agent’s rights and remedies under this Agreement and the other Loan
Documents.
     5.3 Litigation. There are no actions or proceedings pending or, to the
knowledge of the Responsible Officers, threatened in writing by or against
Borrower or any of its Subsidiaries involving more than $250,000.

5



--------------------------------------------------------------------------------



 



     5.4 No Material Deviation in Financial Statements. All consolidated
financial statements for Borrower and any of its Subsidiaries delivered to
Lenders fairly present in all material respects Borrower’s consolidated
financial condition and Borrower’s consolidated results of operations. There has
not been any material deterioration in Borrower’s consolidated financial
condition since the date of the most recent financial statements submitted to
Lenders.
     5.5 Solvency. The fair salable value of Borrower’s assets (including
goodwill minus disposition costs) exceeds the fair value of its liabilities;
Borrower is not left with unreasonably small capital after the transactions in
this Agreement; and Borrower is able to pay its debts (including trade debts) as
they mature.
     5.6 Regulatory Compliance. Borrower is not an “investment company” or a
company “controlled” by an “investment company” under the Investment Company Act
of 1940, as amended. Borrower is not engaged as one of its important activities
in extending credit for margin stock (under Regulations T and U of the Federal
Reserve Board of Governors). Borrower has complied in all material respects with
the Federal Fair Labor Standards Act. Neither Borrower nor any of its
Subsidiaries is a “holding company” or an “affiliate” of a “holding company” or
a “subsidiary company” of a “holding company” as each term is defined and used
in the Public Utility Holding Company Act of 2005. Borrower has not violated any
laws, ordinances or rules, the violation of which could reasonably be expected
to have a material adverse effect on its business. None of Borrower’s or any of
its Subsidiaries’ properties or assets has been used by Borrower or any
Subsidiary or, to the best of Borrower’s knowledge, by previous Persons, in
disposing, producing, storing, treating, or transporting any hazardous substance
other than legally. Borrower and each of its Subsidiaries have obtained all
consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all Governmental Authorities that are necessary
to continue their respective businesses as currently conducted.
     5.7 Subsidiaries; Investments. Borrower does not own any stock, partnership
interest or other equity securities except for Permitted Investments.
     5.8 Tax Returns and Payments; Pension Contributions. Borrower has timely
filed all required tax returns and reports, and Borrower and its Subsidiaries
have timely paid all foreign, federal, state and local taxes, assessments,
deposits and contributions owed by Borrower; provided that Borrower may defer
payment of any contested taxes, provided that Borrower (a) in good faith
contests its obligation to pay the taxes by appropriate proceedings promptly and
diligently instituted and conducted, (b) notifies Lenders in writing of the
commencement of, and any material development in, the proceedings, (c) posts
bonds or takes any other steps required to prevent the governmental authority
levying such contested taxes from obtaining a Lien upon any of the Collateral
that is other than a “Permitted Lien”. Borrower is unaware of any claims or
adjustments proposed for any of Borrower’s prior tax years which could result in
additional taxes becoming due and payable by Borrower. Borrower has paid all
amounts necessary to fund all present pension, profit sharing and deferred
compensation plans in accordance with their terms, and Borrower has not
withdrawn from participation in, and has not permitted partial or complete
termination of, or permitted the occurrence of any other event with respect to,
any such plan which could reasonably be expected to result in any liability of
Borrower, including any liability to the Pension Benefit Guaranty Corporation or
its successors or any other governmental agency.
     5.9 Use of Proceeds. Borrower shall use the proceeds of the Credit
Extensions solely as working capital and to fund its general business
requirements and not for personal, family, household or agricultural purposes.
     5.10 Full Disclosure. No written representation, warranty or other
statement of Borrower in any certificate or written statement given to
Collateral Agent or any Lender, as of the date such representation, warranty, or
other statement was made, taken together with all such written certificates and
written statements given to Collateral Agent or any Lender, contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained in the certificates or statements not misleading (it
being recognized that the projections and forecasts provided by Borrower in good
faith and based upon reasonable assumptions are not viewed as facts and that
actual results during the period or periods covered by such projections and
forecasts may differ from the projected or forecasted results).

6



--------------------------------------------------------------------------------



 



     6 AFFIRMATIVE COVENANTS
     Borrower shall do all of the following:
     6.1 Government Compliance.
          (a) Maintain its and all its Subsidiaries’ legal existence and good
standing in their respective jurisdictions of formation and maintain
qualification in each jurisdiction in which the failure to so qualify would
reasonably be expected to have a material adverse effect on Borrower’s business
or operations. Borrower shall comply, and have each Subsidiary comply, with all
laws, ordinances and regulations to which it is subject, noncompliance with
which could reasonably be expected to have a material adverse effect on
Borrower’s business.
          (b) Obtain all of the Governmental Approvals necessary for the
performance by Borrower of its obligations under the Loan Documents to which it
is a party and the grant of a security interest to Collateral Agent for the
ratable benefit of the Lenders, in all of its property. Borrower shall promptly
provide copies of any such obtained Governmental Approvals to Collateral Agent.
     6.2 Financial Statements, Reports, Certificates.
          (a) Deliver to each Lender: (i) within five (5) days of delivery,
copies of all statements, reports and notices made available to all of
Borrower’s security holders or to any holders of Subordinated Debt; and
(ii) within five (5) days of filing, all reports on Form 10-K, 10-Q and 8-K
filed with the Securities and Exchange Commission or a link thereto on
Borrower’s or another website on the Internet; (iii) a prompt report of any
legal actions pending or threatened against Borrower or any of its Subsidiaries
that could result in damages or costs to Borrower or any of its Subsidiaries of
$250,000 or more; and (iv) other financial information reasonably requested by
Collateral Agent.
          (b) Within forty-five (45) days after the last day of each calendar
quarter, deliver to each Lender, a duly completed Compliance Certificate signed
by a Responsible Officer.
          (c) Within five (5) days prior to the execution of any license
contemplated by Section 7.1(e) hereof, deliver to each Lender a duly completed
Compliance Certificate signed by a Responsible Officer certifying, among other
things, that such license satisfies the requirements of Section 7.1(e).
          (d) Allow Lenders to audit or inspect Borrower’s Collateral at
Borrower’s expense. Such audits or inspections shall be conducted no more often
than once every twelve (12) months unless a Default or an Event of Default has
occurred and is continuing.
     6.3 Taxes; Pensions. Timely file, and require each of its Subsidiaries to
timely file, all required tax returns and reports and timely pay, and require
each of its Subsidiaries to timely file, all foreign, federal, state and local
taxes, assessments, deposits and contributions owed by Borrower and each of its
Subsidiaries, except for deferred payment of any taxes contested pursuant to the
terms of Section 5.8 hereof, and shall deliver to Lenders, on demand,
appropriate certificates attesting to such payments, and pay all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with their terms.
     6.4 Insurance. Keep its business and the Collateral insured for risks
(other than earthquake and flood) and in amounts standard for companies in
Borrower’s industry and location and as Lenders may reasonably request.
Insurance policies shall be in a form, with companies (with an AM Best Rating of
A7 or better), and in amounts that are reasonably satisfactory to Lenders. All
property policies shall have a lender’s loss payable endorsement showing
Collateral Agent, and/or its assigns, as an additional lender loss payee and
waive subrogation against Lenders, and all general liability (product liability
being excluded) and excess liability policies shall show, or have endorsements
showing, Collateral Agent, and/or its assigns, as an additional insured. All
policies insuring the Collateral (or the loss payable and additional insured
endorsements) shall provide that the insurer will endeavor to give Collateral
Agent at least twenty (20) days notice before canceling, amending, or declining
to renew its policy. At Collateral Agent’s and any Lenders’ request, Borrower
shall deliver Certificates of Insurance and such

7



--------------------------------------------------------------------------------



 



other evidence of all premium payments as Collateral Agent and or Lenders may
reasonably request. Proceeds payable under any policy insuring the Collateral
shall, at Lenders’ option, be payable to Lenders on account of the Obligations.
Notwithstanding the foregoing, (a) so long as no Event of Default has occurred
and is continuing, Borrower shall have the option of applying the proceeds of
any property policy up to $100,000, in the aggregate, toward the replacement or
repair of destroyed or damaged property; provided that any such replaced or
repaired property (i) shall be of equal or like value as the replaced or
repaired Collateral and (ii) shall be deemed Collateral in which Collateral
Agent and Lenders have been granted a first priority security interest (subject
to Permitted Liens), and (b) after the occurrence and during the continuance of
an Event of Default, all proceeds payable under such casualty policy shall, at
the option of Collateral Agent, be payable to Collateral Agent, for the ratable
benefit of the Lenders, on account of the Obligations. If Borrower fails to
obtain insurance as required under this Section 6.4 or to pay any amount or
furnish any required proof of payment to third persons and Collateral Agent,
Collateral Agent may make all or part of such payment or obtain such insurance
policies required in this Section 6.4, and take any action under the policies
Collateral Agent deems prudent.
     6.5 Operating Accounts.
          (a) Within 60 days of the Effective Date, transfer (if applicable) and
maintain its primary depository, operating and securities accounts with Bank or
Bank’s Affiliates, which accounts shall represent at least 85% of the dollar
value of Borrower’s and Borrower’s Subsidiaries’ accounts at all financial
institutions; provided that the Growth Capital Advances shall be credited to and
maintained in the Designated Deposit Account until such time as 85% of the
dollar value of Borrower’s and Borrower’s Subsidiaries’ accounts at all
financial institutions are maintained with Bank or Bank’s Affiliates.
          (b) Provide Collateral Agent five (5) days prior written notice before
establishing any Collateral Account at or with any bank or financial institution
other than Bank or Bank’s Affiliates. In addition, for each Collateral Account
that Borrower at any time maintains, Borrower shall cause the applicable bank or
financial institution (other than Bank) at or with which any Collateral Account
is maintained to execute and deliver a Control Agreement or other appropriate
instrument with respect to such Collateral Account to perfect Collateral Agent’s
Lien in such Collateral Account in accordance with the terms hereunder, which
Control Agreement may not be terminated without prior written consent of the
Lenders. The provisions of the previous sentence shall not apply to deposit
accounts exclusively used for payroll, payroll taxes and other employee wage and
benefit payments to or for the benefit of Borrower’s employees and identified to
Collateral Agent by Borrower as such.
     6.6 Protection of Intellectual Property Rights. Borrower shall: (a) use
commercially reasonable efforts to protect, defend and maintain the validity and
enforceability of its intellectual property; (b) promptly advise Lenders in
writing of material infringements of its intellectual property; and (c) not
allow any intellectual property material to Borrower’s business to be abandoned,
forfeited or dedicated to the public without Lenders’ written consent.
     6.7 Litigation Cooperation. From the date hereof and continuing through the
termination of this Agreement, make available to Collateral Agent, without
expense to Collateral Agent, Borrower and its officers, employees and agents and
Borrower’s books and records, to the extent that Collateral Agent may deem them
reasonably necessary to prosecute or defend any third-party suit or proceeding
instituted by or against Collateral Agent with respect to any Collateral or
relating to Borrower.
     6.8 Notices of Litigation and Default. Borrower will give prompt written
notice to Collateral Agent of any litigation or governmental proceedings pending
or threatened (in writing) against Borrower which would reasonably be expected
to have a material adverse effect with respect to Borrower. Without limiting or
contradicting any other more specific provision of this Agreement, promptly (and
in any event within three (3) Business Days) upon Borrower becoming aware of the
existence of any Event of Default or event which, with the giving of notice or
passage of time, or both, would constitute an Event of Default, Borrower shall
give written notice to Collateral Agent of such occurrence, which such notice
shall include a reasonably detailed description of such Event of Default or
event which, with the giving of notice or passage of time, or both, would
constitute an Event of Default.

8



--------------------------------------------------------------------------------



 



     6.9 Creation/Acquisition of Subsidiaries. In the event Borrower or any
Subsidiary creates or acquires any Subsidiary, Borrower and such Subsidiary
shall promptly notify Lenders of the creation or acquisition of such new
Subsidiary and take all such action as may be reasonably required by Lenders to
cause each such domestic Subsidiary to guarantee the Obligations of Borrower
under the Loan Documents and grant a continuing pledge and security interest in
and to the assets of such Subsidiary (substantially as described on Exhibit A
hereto); and Borrower shall grant and pledge to Lenders a perfected security
interest in the stock, units or other evidence of ownership of each Subsidiary
(not to exceed 65% of such stock units or other evidence of ownership in the
case of a foreign Subsidiary).
     6.10 Right to Invest. Grant to each Lender (or its Affiliates) a right (but
not an obligation) to invest up to its pro rata share (based on its Growth
Capital Commitment Percentage) of the aggregate amount of One Million Five
Hundred Thousand Dollars ($1,500,000) in Borrower’s first round of private
equity financing occurring after the Effective Date on the same terms,
conditions and pricing offered to the lead investors in such financing. Borrower
shall give Lenders no less than five (5) Business Days’ (or such greater or
lesser notice as is provided prospective investors in such financing) prior
written notice of the private equity financing which notice shall (a) identify
the principal investors participating in such private equity financing and
contain the material terms, conditions and pricing of the private equity
financing, and (b) be delivered to Lenders’ addresses set forth in Section 10
hereof. For the avoidance of doubt, the right granted hereunder shall not apply
to equity investments made solely in connection with corporate collaborations.
The right granted hereunder shall survive the termination of this Agreement.
Lenders’ costs and expenses in connection with their exercise of the rights
granted pursuant to this Section 6.10 shall not constitute “Lender’s Expenses”
and shall not be reimbursable by Borrower.
     6.11 Further Assurances. Execute any further instruments and take further
action as Collateral Agent reasonably requests to perfect or continue Lenders’
Lien in the Collateral or to effect the purposes of this Agreement. Deliver to
Collateral Agent, within ten (10) days after the same are sent or received,
copies of all correspondence, reports, documents and other filings with any
Governmental Authority regarding compliance with or maintenance of Governmental
Approvals or Requirements of Law or that could reasonably be expected to have a
material adverse effect on any of the Governmental Approvals or otherwise on the
operations of Borrower or any of its Subsidiaries. Without limiting the
foregoing, Borrower shall cause to be delivered to Collateral Agent, within ten
(10) days’ of the Effective Date, a landlord’s consent, in form and content
reasonably acceptable to Lenders, executed by Borrower’s master lessor and
sublessor.
     7 NEGATIVE COVENANTS
     Borrower shall not do any of the following without Collateral Agent’s prior
written consent:
     7.1 Dispositions. Convey, sell, lease, transfer or otherwise dispose of
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for Transfers (a) of Inventory
in the ordinary course of business; (b) of worn-out or obsolete Equipment;
(c) in connection with Permitted Liens and Permitted Investments; (d) of
non-exclusive licenses of Borrower’s intellectual property in the ordinary
course of business, or (e) of exclusive licenses of Borrower’s intellectual
property, so long as, with respect to each such exclusive license (other than
the Valeant Rights and the Valeant Option, except as set forth below), (i) no
Default or Event of Default exists at the time of such Transfer, (ii) the
license constitutes an arms-length negotiated transaction made in connection
with a corporate licensing or collaborative arrangement the terms of which, on
their face, do not provide for a sale or assignment of any material intellectual
property, (iii) Borrower delivers to each Lender, within five (5) days prior to
execution thereof, a duly completed Compliance Certificate signed by a
Responsible Officer certifying, among other things, that such license satisfies
the requirements of this Section 7.1(e), (iv) Borrower delivers to Collateral
Agent copies of the final executed documents in connection with the licensing or
collaborative arrangement upon filing thereof and as filed with the Securities
and Exchange Commission and (v) all royalties, milestone payments or other
proceeds arising from any licensing or collaborative arrangement (including,
without limitation, in connection with the Valeant Rights and the Valeant
Option) are paid to a deposit account that is governed by an Account Control
Agreement.
     7.2 Changes in Business, Management, Ownership, or Business Locations.
(a) Engage in or permit any of its Subsidiaries to engage in any business other
than the businesses currently engaged in by Borrower and such Subsidiary, as
applicable, or reasonably related thereto; (b) liquidate or dissolve; or (c)
(i) replace its Chief

9



--------------------------------------------------------------------------------



 



Executive Officer or Chief Financial Officer without thirty (30) days prior
written notification to Lenders (unless any such officer voluntarily resigns or
cause exists for (and results in) immediate termination, in which case Borrower
shall promptly notify Lenders upon receipt of such resignation or upon such
termination) or (ii) enter into any transaction or series of related
transactions in which the stockholders of Borrower immediately prior to the
first such transaction own less than 65% of the voting stock of Borrower
immediately after giving effect to such transaction or related series of such
transactions (other than by the sale of Borrower’s equity securities in a public
offering or to private investors). Borrower shall not, without at least thirty
(30) days prior written notice to Lenders: (1) add any new offices or business
locations, including warehouses (unless such new offices or business locations
contain in the aggregate less than Fifty Thousand Dollars ($50,000) in
Borrower’s assets or property), (2) change its jurisdiction of organization,
(3) change its organizational structure or type, (4) change its legal name, or
(5) change any organizational number (if any) assigned by its jurisdiction of
organization.
     7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person. Notwithstanding the foregoing, a
Subsidiary may merge or consolidate into another Subsidiary or into Borrower.
     7.4 Indebtedness. Create, incur, assume, or be liable for any Indebtedness,
or permit any Subsidiary to do so, other than Permitted Indebtedness.
     7.5 Encumbrance. Create, incur, or allow any Lien on any of its property,
or assign or convey any right to receive income, including the sale of any
Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, or permit any Collateral not to be subject to the first priority security
interest granted herein (subject to Permitted Liens). Borrower shall not sell,
transfer, assign, mortgage, pledge, lease, grant a security interest in, or
encumber, or enter into any agreement, document, instrument or other arrangement
(except with or in favor of Collateral Agent) with any Person which directly or
indirectly prohibits or has the effect of prohibiting Borrower or any Subsidiary
from selling, transferring, assigning, mortgaging, pledging, leasing, granting a
security interest in or upon, or encumbering any of Borrower’s or any
Subsidiary’s intellectual property, except as is otherwise permitted in
Section 7.1 hereof and the definition of “Permitted Liens” herein.
     7.6 Maintenance of Collateral Accounts. Maintain any Collateral Account
except pursuant to the terms of Section 6.5(b) hereof.
     7.7 Distributions; Investments. (a) Directly or indirectly make any
Investment other than Permitted Investments, or permit any of its Subsidiaries
to do so; or (b) pay any dividends or make any distribution or payment or
redeem, retire or purchase any capital stock provided that (i) Borrower may pay
dividends solely in common stock; and (ii) Borrower may repurchase the stock of
former employees or consultants pursuant to stock repurchase agreements so long
as an Event of Default does not exist at the time of such repurchase and would
not exist after giving effect to such repurchase, provided such repurchase does
not exceed in the aggregate of $100,000 per fiscal year.
     7.8 Transactions with Affiliates. Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Borrower, except
for sales of equity securities and other transactions that are in the ordinary
course of Borrower’s business, upon fair and reasonable terms that are no less
favorable to Borrower than would be obtained in an arm’s length transaction with
a non-affiliated Person.
     7.9 Subordinated Debt. (a) Make or permit any payment on any Subordinated
Debt, except under the terms of the subordination, intercreditor, or other
similar agreement to which such Subordinated Debt is subject, or (b) amend any
provision in any document relating to the Subordinated Debt which would increase
the amount thereof or adversely affect the subordination thereof to Obligations
owed to the Lenders.
     7.10 Compliance. Become an “investment company” or a company controlled by
an “investment company”, under the Investment Company Act of 1940 or undertake
as one of its important activities extending credit to purchase or carry margin
stock (as defined in Regulation U of the Board of Governors of the Federal
Reserve System), or use the proceeds of any Credit Extension for that purpose;
fail to meet the minimum funding requirements of ERISA, permit a Reportable
Event or Prohibited Transaction, as defined in ERISA, to occur; fail to

10



--------------------------------------------------------------------------------



 



comply with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to have a material
adverse effect on Borrower’s business, or permit any of its Subsidiaries to do
so; withdraw or permit any Subsidiary to withdraw from participation in, permit
partial or complete termination of, or permit the occurrence of any other event
with respect to, any present pension, profit sharing and deferred compensation
plan which could reasonably be expected to result in any liability of Borrower,
including any liability to the Pension Benefit Guaranty Corporation or its
successors or any other governmental agency.
     7.11 Indebtedness Payments.
          (i) Prepay, redeem, purchase, defease or otherwise satisfy in any
manner prior to the scheduled repayment thereof any Indebtedness for borrowed
money or lease obligations (other than amounts due under this Agreement or due
any Lender, or otherwise consented to in writing by Lenders), (ii) amend, modify
or otherwise change the terms of any Indebtedness for borrowed money or lease
obligations so as to accelerate the scheduled repayment thereof or (iii) repay
any notes to officers, directors or shareholders.
     8 EVENTS OF DEFAULT
     Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:
     8.1 Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension on its due date, or (b) pay any other
Obligations within three (3) Business Days after such Obligations are due and
payable (which three (3) day grace period shall not apply to payments due on the
Growth Capital Maturity Date). No Event of Default shall be deemed to have
occurred and no interest at the Default Rate shall be charged in the event that
a Lender shall fail to debit Borrower’s Designated Deposit Account while amounts
necessary to make full payment of the amounts then due hereunder are available
in such account. During the cure period, the failure to cure the payment default
is not an Event of Default (but no Credit Extension will be made during the cure
period);
     8.2 Covenant Default.
          (a) Borrower fails or neglects to perform any obligation in
Sections 6.2, 6.3, 6.4, 6.5, or 6.10, or violates any covenant in Section 7; or
          (b) Borrower fails or neglects to perform, keep, or observe any other
term, provision, condition, covenant or agreement contained in this Agreement or
any Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, that if the default cannot by its nature
be cured within the ten (10) day period or cannot after diligent attempts by
Borrower be cured within such ten (10) day period, and such default is likely to
be cured within a reasonable time, then Borrower shall have an additional period
(which shall not in any case exceed thirty (30) days) to attempt to cure such
default, and within such reasonable time period the failure to cure the default
shall not be deemed an Event of Default (but no Credit Extensions shall be made
during such cure period). Grace periods provided under this Section shall not
apply, among other things, to financial covenants or any other covenants set
forth in subsection (a) above;
     8.3 Material Adverse Change. A Material Adverse Change occurs;
     8.4 Attachment.
          (a) (i) The service of process seeking to attach, by trustee or
similar process, any funds of Borrower or of any entity under control of
Borrower (including a Subsidiary) on deposit with Bank or any Bank Affiliate, or
(ii) a notice of lien, levy, or assessment is filed against any of Borrower’s
assets by any government agency, and the same under subclauses (i) and
(ii) hereof are not, within ten (10) days after the occurrence thereof,
discharged or stayed (whether through the posting of a bond or otherwise);
provided, however, no Credit Extensions shall be made during any ten (10) day
cure period; and

11



--------------------------------------------------------------------------------



 



          (b) (i) any material portion of Borrower’s assets is attached, seized,
levied on, or comes into possession of a trustee or receiver, or (ii) any court
order enjoins, restrains, or prevents Borrower from conducting any part of its
business;
     8.5 Insolvency. (a) Borrower is unable to pay its debts (including trade
debts) as they become due or otherwise becomes insolvent; (b) Borrower begins an
Insolvency Proceeding; or (c) an Insolvency Proceeding is begun against Borrower
and not dismissed or stayed within forty five (45) days (but no Credit
Extensions shall be made while of any of the conditions described in clause (a)
exist and/or until any Insolvency Proceeding is dismissed);
     8.6 Other Agreements. There is a default in any agreement to which Borrower
is a party with a third party or parties resulting in a right by such third
party or parties, whether or not exercised, to accelerate the maturity of any
Indebtedness in an amount in excess of Two Hundred Fifty Thousand Dollars
($250,000) or that could reasonably be expected to have a material adverse
effect on Borrower’s business;
     8.7 Judgments. A judgment or judgments for the payment of money in an
amount, individually or in the aggregate, of at least Two Hundred Fifty Thousand
Dollars ($250,000) (not covered by independent third-party insurance) shall be
rendered against Borrower and shall remain unsatisfied and unstayed for a period
of ten (10) days after the entry thereof (provided that no Credit Extensions
will be made prior to the satisfaction or stay of such judgment);
     8.8 Misrepresentations. Borrower or any Person acting for Borrower makes
any representation, warranty, or other statement now or later in this Agreement,
any Loan Document or in any writing delivered to Collateral Agent and/or any
Lender or to induce Collateral Agent and/or Lenders to enter this Agreement or
any Loan Document, and such representation, warranty, or other statement is
incorrect in any material respect when made;
     8.9 Subordinated Debt. A default or breach occurs under any agreement
between Borrower and any creditor of Borrower that signed a subordination,
intercreditor, or other similar agreement with Lenders, or any creditor that has
signed such an agreement with Lenders breaches any terms of such agreement;
     8.10 Governmental Approvals. Any Governmental Approval shall have been
(a) revoked, rescinded, suspended, modified in an adverse manner or not renewed
in the ordinary course for a full term or (b) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal (i) has, or could reasonably be expected to have, a
Material Adverse Change, or (ii) adversely affects the legal qualifications of
Borrower or any of its Subsidiaries to hold such Governmental Approval in any
applicable jurisdiction and such revocation, rescission, suspension,
modification or non-renewal could reasonably be expected to affect the status of
or legal qualifications of Borrower or any of its Subsidiaries to hold any
Governmental Approval in any other jurisdiction.
     9 RIGHTS AND REMEDIES
     9.1 Rights and Remedies. While an Event of Default occurs and continues
Collateral Agent may, without notice or demand, do any or all of the following:
          (a) declare all Obligations immediately due and payable (but if an
Event of Default described in Section 8.5 occurs all Obligations are immediately
due and payable without any action by Collateral Agent or Lenders);
          (b) stop advancing money or extending credit for Borrower’s benefit
under this Agreement or under any other agreement between Borrower and
Collateral Agent and/or Lenders;

12



--------------------------------------------------------------------------------



 



          (c) demand that Borrower (i) deposits cash with Bank in an amount
equal to the aggregate amount of any Letters of Credit remaining undrawn, as
collateral security for the repayment of any future drawings under such Letters
of Credit, and Borrower shall forthwith deposit and pay such amounts, and
(ii) pay in advance all Letter of Credit fees scheduled to be paid or payable
over the remaining term of any Letters of Credit;
          (d) settle or adjust disputes and claims directly with Account Debtors
for amounts on terms and in any order that Collateral Agent considers advisable,
notify any Person owing Borrower money of Lenders’ security interest in such
funds, and verify the amount of such account;
          (e) make any payments and do any acts it considers necessary or
reasonable to protect the Collateral and/or its security interest in the
Collateral. Borrower shall assemble the Collateral if Collateral Agent requests
and make it available as Collateral Agent designates. Collateral Agent may enter
premises where the Collateral is located, take and maintain possession of any
part of the Collateral, and pay, purchase, contest, or compromise any Lien which
appears to be prior or superior to its security interest and pay all expenses
incurred. Borrower grants Collateral Agent a license to enter and occupy any of
its premises, without charge, to exercise any of Collateral Agent’s rights or
remedies;
          (f) apply to the Obligations any (i) balances and deposits of Borrower
it holds, or (ii) any amount held by Collateral Agent or Lenders owing to or for
the credit or the account of Borrower;
          (g) ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell the Collateral. Collateral Agent is
hereby granted a non-exclusive, royalty-free license or other right to use,
without charge, Borrower’s labels, patents, copyrights, mask works, rights of
use of any name, trade secrets, trade names, trademarks, service marks, and
advertising matter, or any similar property as it pertains to the Collateral, in
completing production of, advertising for sale, and selling any Collateral and,
in connection with Collateral Agent’s exercise of its rights under this Section,
Borrower’s rights under all licenses and all franchise agreements inure to
Collateral Agent for the benefit of the Lenders;
          (h) place a “hold” on any account maintained with Collateral Agent or
Lenders and/or deliver a notice of exclusive control, any entitlement order, or
other directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral;
          (i) demand and receive possession of Borrower’s Books; and
          (j) exercise all rights and remedies available to Collateral Agent
under the Loan Documents or at law or equity, including all remedies provided
under the Code (including disposal of the Collateral pursuant to the terms
thereof).
     9.2 Power of Attorney. Borrower hereby irrevocably appoints Collateral
Agent as its lawful attorney-in-fact, exercisable only upon the occurrence and
during the continuance of an Event of Default, to: (a) endorse Borrower’s name
on any checks or other forms of payment or security; (b) sign Borrower’s name on
any invoice or bill of lading for any Account or drafts against Account Debtors;
(c) settle and adjust disputes and claims about the Accounts directly with
Account Debtors, for amounts and on terms Collateral Agent determines
reasonable; (d) make, settle, and adjust all claims under Borrower’s insurance
policies; (e) pay, contest or settle any Lien, charge, encumbrance, security
interest, and adverse claim in or to the Collateral, or any judgment based
thereon, or otherwise take any action to terminate or discharge the same; and
(f) transfer the Collateral into the name of Collateral Agent or a third party
as the Code permits. Borrower hereby appoints Collateral Agent as its lawful
attorney-in-fact to sign Borrower’s name on any documents necessary to perfect
or continue the perfection of Lenders’ security interest in the Collateral
regardless of whether an Event of Default has occurred until all Obligations
(other than inchoate indemnity obligations) have been satisfied in full and
Collateral Agent and Lenders are under no further obligation to make Credit
Extensions hereunder. Collateral Agent’s foregoing appointment as Borrower’s
attorney in fact, and all of Collateral Agent’s rights and powers, coupled with
an interest, are irrevocable until all Obligations (other than inchoate
indemnity obligations) have been fully repaid and performed and Collateral
Agent’s and Lenders’ obligation to provide Credit Extensions terminates.

13



--------------------------------------------------------------------------------



 



     9.3 Protective Payments. If Borrower fails to obtain the insurance called
for by Section 6.4 or fails to pay any premium thereon or fails to pay any other
amount which Borrower is obligated to pay under this Agreement or any other Loan
Document, Collateral Agent may obtain such insurance or make such payment, and
all amounts so paid by Collateral Agent are Lenders’ Expenses and immediately
due and payable, bearing interest at the then highest applicable rate, and
secured by the Collateral. Collateral Agent will make reasonable efforts to
provide Borrower with notice of Collateral Agent obtaining such insurance at the
time it is obtained or within a reasonable time thereafter. No payments by
Collateral Agent are deemed an agreement to make similar payments in the future
or Collateral Agent’s waiver of any Event of Default.
     9.4 Application of Payments and Proceeds. Unless an Event of Default has
occurred and is continuing, Lenders shall apply any funds in their possession,
whether from Borrower account balances, payments, or proceeds realized as the
result of any collection of Accounts or other disposition of the Collateral,
first, to Lenders’ Expenses, including without limitation, the reasonable costs,
expenses, liabilities, obligations and attorneys’ fees incurred by Lenders in
the exercise of their rights under this Agreement; second, to the interest due
upon any of the Obligations; and third, to the principal of the Obligations and
any applicable fees and other charges, in such order as Lenders shall determine
in their sole discretion. Any surplus shall be paid to Borrower or other Persons
legally entitled thereto; Borrower shall remain liable to Lenders for any
deficiency. If an Event of Default has occurred and is continuing, Lenders may
apply any funds in their possession, whether from Borrower account balances,
payments, proceeds realized as the result of any collection of Accounts or other
disposition of the Collateral, or otherwise, to the Obligations in such order as
Collateral Agent and Lenders shall determine in their sole discretion. Any
surplus shall be paid to Borrower or other Persons legally entitled thereto;
Borrower shall remain liable to Lenders for any deficiency. If Collateral Agent,
in its good faith business judgment, directly or indirectly enters into a
deferred payment or other credit transaction with any purchaser at any sale of
Collateral, Collateral Agent shall have the option, exercisable at any time, of
either reducing the Obligations by the principal amount of the purchase price or
deferring the reduction of the Obligations until the actual receipt by
Collateral Agent of cash therefor.
     9.5 Liability for Collateral. So long as the Collateral Agent and Lenders
comply with reasonable banking practices regarding the safekeeping of the
Collateral in the possession or under the control of the Collateral Agent and
Lenders, the Collateral Agent and Lenders shall not be liable or responsible
for: (a) the safekeeping of the Collateral; (b) any loss or damage to the
Collateral; (c) any diminution in the value of the Collateral; or (d) any act or
default of any carrier, warehouseman, bailee, or other Person. Borrower bears
all risk of loss, damage or destruction of the Collateral.
     9.6 No Waiver; Remedies Cumulative. Collateral Agent’s failure, at any time
or times, to require strict performance by Borrower of any provision of this
Agreement or any other Loan Document shall not waive, affect, or diminish any
right of Collateral Agent thereafter to demand strict performance and compliance
herewith or therewith. No waiver hereunder shall be effective unless signed by
Collateral Agent and then is only effective for the specific instance and
purpose for which it is given. Collateral Agent’s rights and remedies under this
Agreement and the other Loan Documents are cumulative. Collateral Agent has all
rights and remedies provided under the Code, by law, or in equity. Collateral
Agent’s exercise of one right or remedy is not an election, and Collateral
Agent’s waiver of any Event of Default is not a continuing waiver. Collateral
Agent’s delay in exercising any remedy is not a waiver, election, or
acquiescence.
     9.7 Demand Waiver. Borrower waives demand, notice of default or dishonor,
notice of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Collateral Agent on which
Borrower is liable.
     10 NOTICES
     All notices, consents, requests, approvals, demands, or other communication
by any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by facsimile
transmission; (c) one (1) Business Day after deposit with a reputable overnight
courier with all

14



--------------------------------------------------------------------------------



 



charges prepaid; or (d) when delivered, if hand-delivered by messenger, all of
which shall be addressed to the party to be notified and sent to the address,
facsimile number indicated below. Each party may change its address or facsimile
number by giving the other parties written notice thereof in accordance with the
terms of this Section 10.

     
If to Borrower:
  ARDEA BIOSCIENCES, INC.
 
  4939 Directors Place
 
  San Diego, CA 92121
 
  Attn: Chief Financial Officer
 
  Tel.: (858) 652-6500
 
  Fax: (858) 625-0760
 
   
If to Bank:
  Silicon Valley Bank
 
  4370 La Jolla Village Drive, Suite 860
 
  San Diego, CA 92122
 
  Attn: Mike White
 
  Tel.: (858) 784-3310
 
  Fax: (858) 622-1424
 
   
If to Collateral Agent:
  Oxford Finance Corporation
 
  133 N. Fairfax Street
 
  Alexandria, VA 22314
 
  Attn: Tim A. Lex, Chief Operating Officer
 
  Tel.: (703) 519-4900
 
  Fax: (703) 519-5225

     11 CHOICE OF LAW, VENUE, JURY TRIAL WAIVER AND JUDICIAL REFERENCE
     California law governs the Loan Documents without regard to principles of
conflicts of law. Borrower, Collateral Agent and Lenders each submit to the
exclusive jurisdiction of the State and Federal courts in Santa Clara County,
California; provided, however, that nothing in this Agreement shall be deemed to
operate to preclude Collateral Agent from bringing suit or taking other legal
action in any other jurisdiction to realize on the Collateral or any other
security for the Obligations, or to enforce a judgment or other court order in
favor of Collateral Agent and Lenders. Borrower expressly submits and consents
in advance to such jurisdiction in any action or suit commenced in any such
court, and Borrower hereby waives any objection that it may have based upon lack
of personal jurisdiction, improper venue, or forum non conveniens and hereby
consents to the granting of such legal or equitable relief as is deemed
appropriate by such court. Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the address set forth in
Section 10 of this Agreement and that service so made shall be deemed completed
upon the earlier to occur of Borrower’s actual receipt thereof or three (3) days
after deposit in the U.S. mails, proper postage prepaid.
     TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER, COLLATERAL
AGENT AND LENDERS EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS
AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
     WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code

15



--------------------------------------------------------------------------------



 



of Civil Procedure Section 638 (or pursuant to comparable provisions of federal
law if the dispute falls within the exclusive jurisdiction of the federal
courts), sitting without a jury, in Santa Clara County, California; and the
parties hereby submit to the jurisdiction of such court. The reference
proceedings shall be conducted pursuant to and in accordance with the provisions
of California Code of Civil Procedure §§ 638 through 645.1, inclusive. The
private judge shall have the power, among others, to grant provisional relief,
including without limitation, entering temporary restraining orders, issuing
preliminary and permanent injunctions and appointing receivers. All such
proceedings shall be closed to the public and confidential and all records
relating thereto shall be permanently sealed. If during the course of any
dispute, a party desires to seek provisional relief, but a judge has not been
appointed at that point pursuant to the judicial reference procedures, then such
party may apply to the Santa Clara County, California Superior Court for such
relief. The proceeding before the private judge shall be conducted in the same
manner as it would be before a court under the rules of evidence applicable to
judicial proceedings. The parties shall be entitled to discovery which shall be
conducted in the same manner as it would be before a court under the rules of
discovery applicable to judicial proceedings. The private judge shall oversee
discovery and may enforce all discovery rules and order applicable to judicial
proceedings in the same manner as a trial court judge. The parties agree that
the selected or appointed private judge shall have the power to decide all
issues in the action or proceeding, whether of fact or of law, and shall report
a statement of decision thereon pursuant to the California Code of Civil
Procedure § 644(a). Nothing in this paragraph shall limit the right of any party
at any time to exercise self-help remedies, foreclose against collateral, or
obtain provisional remedies. The private judge shall also determine all issues
relating to the applicability, interpretation, and enforceability of this
paragraph.
     12 GENERAL PROVISIONS
     12.1 Successors and Assigns. This Agreement binds and is for the benefit of
the successors and permitted assigns of each party. Borrower may not assign this
Agreement or any rights or obligations under it without Collateral Agent’s prior
written consent (which may be granted or withheld in Collateral Agent’s
discretion). Lenders have the right, without the consent of or notice to
Borrower, to sell, transfer, assign, negotiate, or grant participation in all or
any part of, or any interest in, Lenders’ obligations, rights, and benefits
under this Agreement and the other Loan Documents.
     12.2 Indemnification; Expenses. Borrower agrees to indemnify, defend and
hold Collateral Agent and the Lenders and their respective directors, officers,
employees, agents, attorneys, or any other Person affiliated with or
representing Collateral Agent or the Lenders (each, an “Indemnified Person”)
harmless against: (a) all obligations, demands, claims, and liabilities
(collectively, “Claims”) asserted by any other party in connection with the
transactions contemplated by the Loan Documents; and (b) all losses or Lenders’
Expenses incurred, or paid by such Indemnified Person from, following, or
arising from transactions between Collateral Agent, and/or Lenders and Borrower
(including reasonable attorneys’ fees and expenses), except for Claims, Lenders’
Expenses and/or losses directly caused by an Indemnified Person’s gross
negligence or willful misconduct.
     12.3 Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.
     12.4 Severability of Provisions. Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.
     12.5 Correction of Loan Documents. Lenders may fill in any blanks in this
Agreement and the other Loan Documents consistent with the agreement of the
parties after consultation with Borrower, and may correct patent errors.
     12.6 Amendments in Writing; Integration. All amendments to this Agreement
must be in writing signed by Collateral Agent, Lenders and Borrower. This
Agreement and the Loan Documents represent the entire agreement about this
subject matter and supersede prior negotiations or agreements. All prior
agreements, understandings, representations, warranties, and negotiations
between the parties about the subject matter of this Agreement and the Loan
Documents merge into this Agreement and the Loan Documents.

16



--------------------------------------------------------------------------------



 



     12.7 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, are an original, and all taken together, constitute
one Agreement.
     12.8 Survival. All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been satisfied. The obligation of Borrower in Section 12.2 to
indemnify Collateral Agent and each Lender shall survive until the statute of
limitations with respect to such claim or cause of action shall have run.
     12.9 Confidentiality. In handling any confidential or proprietary
information of Borrower, Collateral Agent and each Lender shall exercise the
same degree of care that it exercises for its own proprietary information.
Collateral Agent and each Lender shall hold in strict confidence and will not
disclose to any third party any confidential information of Borrower, except as
approved in writing by Borrower. Notwithstanding the foregoing, disclosure of
information may be made: (a) to Lenders’ and Collateral Agent’s Subsidiaries or
Affiliates; (b) to prospective transferees or purchasers of any interest in the
Credit Extensions (provided, however, Lenders and Collateral Agent shall, except
upon the occurrence or during the continuance of an Event of Default, obtain
such prospective transferee’s or purchaser’s agreement to the terms of this
provision); (c) as required by law, regulation, subpoena, or other order; (d) to
regulators or as otherwise required in connection with an examination or audit;
and (e) as is reasonably necessary for Collateral Agent or the Lenders to
exercise remedies under the Loan Documents. Confidential information does not
include information that either: (i) is in the public domain or in Lenders’
and/or Collateral Agent’s possession when disclosed to Lenders and/or Collateral
Agent, or becomes part of the public domain after disclosure to Lenders and/or
Collateral Agent through no act or inaction by Collateral Agent or any Lender;
or (ii) is disclosed to Lenders and/or Collateral Agent by a third party that is
not prohibited from disclosing the information, if Lenders and/or Collateral
Agent does not know that the third party is prohibited from disclosing the
information and does not otherwise have an obligation of non-disclosure with
respect to such information.
     Lenders and Collateral Agent may use confidential information for the
development of client databases, reporting purposes, and market analysis, so
long as Lenders and the Collateral Agent do not disclose Borrower’s identity or
the identity of any person associated with Borrower unless otherwise expressly
permitted by this Agreement. The provisions of the immediately preceding
sentence shall survive the termination of this Agreement.
     12.10 Attorneys’ Fees, Costs and Expenses. In any action or proceeding
between Borrower, Collateral Agent and/or Lenders arising out of or relating to
the Loan Documents, the prevailing party shall be entitled to recover its
reasonable attorneys’ fees and other costs and expenses incurred, in addition to
any other relief to which it may be entitled.
     12.11 Right of Set Off. Borrower hereby grants to Collateral Agent and to
each Lender, a lien, security interest and right of set off as security for all
Obligations to Collateral Agent and each Lender hereunder, whether now existing
or hereafter arising upon and against all deposits, credits, Collateral and
property, now or hereafter in the possession, custody, safekeeping or control of
Collateral Agent or Lenders or any entity under the control of Collateral Agent
or Lenders (including an Collateral Agent affiliate) or in transit to any of
them. At any time after the occurrence and during the continuance of an Event of
Default, without demand or notice, Collateral Agent or Lenders may set off the
same or any part thereof and apply the same to any liability or obligation of
Borrower even though unmatured and regardless of the adequacy of any other
Collateral securing the Obligations. ANY AND ALL RIGHTS TO REQUIRE COLLATERAL
AGENT TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL
WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH
RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER ARE HEREBY
KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.
     13 DEFINITIONS
     13.1 Definitions. As used in this Agreement, the following terms have the
following meanings:
     “Account” is any “account” as defined in the Code with such additions to
such term as may hereafter be made, and includes, without limitation, all
accounts receivable and other sums owing to Borrower.

17



--------------------------------------------------------------------------------



 



     “Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.
     “Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.
     “Agreement” is defined in the preamble hereof.
     “Bank” is defined in the preamble hereof.
     “Borrower” is defined in the preamble hereof.
     “Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.
     “Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s Board of Directors and delivered by such Person to
Lenders approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by its
secretary on behalf of such Person certifying that (a) such Person has the
authority to execute, deliver, and perform its obligations under each of the
Loan Documents to which it is a party, (b) that attached as an exhibit to such
certificate is a true, correct, and complete copy of the resolutions then in
full force and effect authorizing and ratifying the execution, delivery, and
performance by such Person of the Loan Documents to which it is a party, (c) the
name(s) of the Person(s) authorized to execute the Loan Documents on behalf of
such Person, together with a sample of the true signature(s) of such Person(s),
and (d) that Lenders may conclusively rely on such certificate unless and until
such Person shall have delivered to Lenders a further certificate canceling or
amending such prior certificate.
     “Business Day” is any day that is not a Saturday, Sunday or a day on which
Bank is closed.
     “Code” is the Uniform Commercial Code, as the same may, from time to time,
be enacted and in effect in the State of California; provided, that, to the
extent that the Code is used to define any term herein or in any Loan Document
and such term is defined differently in different Articles or Divisions of the
Code, the definition of such term contained in Article or Division 9 shall
govern; provided further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, or priority of, or
remedies with respect to, Collateral Agent’s and Lenders’ Lien on any Collateral
is governed by the Uniform Commercial Code in effect in a jurisdiction other
than the State of California, the term “Code” shall mean the Uniform Commercial
Code as enacted and in effect in such other jurisdiction solely for purposes on
the provisions thereof relating to such attachment, perfection, priority, or
remedies and for purposes of definitions relating to such provisions.
     “Collateral” is any and all properties, rights and assets of Borrower
described on Exhibit A.
     “Collateral Account” is any Deposit Account, Securities Account, or
Commodity Account.
     “Collateral Agent” means Oxford Finance Corporation, not in its individual
capacity, but solely in its capacity as agent on behalf of and for the benefit
of the Lenders.
     “Commodity Account” is any “commodity account” as defined in the Code with
such additions to such term as may hereafter be made.
     “Compliance Certificate” is that certain certificate in the form attached
hereto as Exhibit C.
     “Contingent Obligation” is, for any Person, any direct or indirect
liability, contingent or not, of that Person for (a) any indebtedness, lease,
dividend, letter of credit or other obligation of another such as an obligation

18



--------------------------------------------------------------------------------



 



directly or indirectly guaranteed, endorsed, co-made, discounted or sold with
recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business.
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.
     “Control Agreement” is any control agreement entered into among the
depository institution at which Borrower maintains a Deposit Account or the
securities intermediary or commodity intermediary at which Borrower maintains a
Securities Account or a Commodity Account, Borrower, and Collateral Agent
pursuant to which Collateral Agent obtains control (within the meaning of the
Code) for the benefit of the Lenders over such Deposit Account, Securities
Account, or Commodity Account.
     “Credit Extension” is any Growth Capital Advance, or any other extension of
credit by Lenders for Borrower’s benefit.
     “Default” means any event which with notice or passage of time or both,
would constitute an Event of Default.
     “Default Rate” is defined in Section 2.2(b).
     “Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.
     “Designated Deposit Account” is Borrower’s deposit account, account number
3300209385, maintained with Bank.
     “Dollars,” “dollars” and “$” each mean lawful money of the United States.
     “Effective Date” is defined in the preamble of this Agreement.
     “Equipment” is all “equipment” as defined in the Code with such additions
to such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.
     “ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.
     “Event of Default” is defined in Section 8.
     “Final Payment Percentage” is five percent (5.00%).
     “Funding Date” is any date on which a Credit Extension is made to or on
account of Borrower which shall be a Business Day.
     “GAAP” is generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other Person as may be approved by a significant segment of the accounting
profession, which are applicable to the circumstances as of the date of
determination.
     “General Intangibles” is all “general intangibles” as defined in the Code
in effect on the date hereof with such additions to such term as may hereafter
be made, and includes without limitation, all copyright rights,

19



--------------------------------------------------------------------------------



 



copyright applications, copyright registrations and like protections in each
work of authorship and derivative work, whether published or unpublished, any
patents, trademarks, service marks and, to the extent permitted under applicable
law, any applications therefor, whether registered or not, any trade secret
rights, including any rights to unpatented inventions, payment intangibles,
royalties, contract rights, goodwill, franchise agreements, purchase orders,
customer lists, route lists, telephone numbers, domain names, claims, income and
other tax refunds, security and other deposits, options to purchase or sell real
or personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.
     “Governmental Approval” is any consent, authorization, approval, order,
license, franchise, permit, certificate, accreditation, registration, filing or
notice, of, issued by, from or to, or other act by or in respect of, any
Governmental Authority.
     “Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.
     “Growth Capital Advance” or “Growth Capital Advances” is defined in
Section 2.1.1(a).
     “Growth Capital Amortization Date” means April 1, 2009.
     “Growth Capital Commitment Percentage” means 37.5% with respect to Bank,
and 62.5% with respect to Oxford.
     “Growth Capital Commitment Termination Date” is November 17, 2008.
     “Growth Capital Final Payment” is a payment (in addition to and not a
substitution for the regular monthly payments of principal plus accrued
interest) due on the earlier to occur of (a) the Growth Capital Maturity Date,
(b) the acceleration of the Growth Capital Advances, or (c) the prepayment of
the Growth Capital Advances, equal to the amount of the Growth Capital Advances
multiplied by the Final Payment Percentage.
     “Growth Capital Funding Date” is any date on which a Growth Capital Advance
is made to or on account of Borrower.
     “Growth Capital Interest Only Period” means, for each Growth Capital
Advance, the period of time commencing on its Growth Capital Funding Date
through the day before the Growth Capital Amortization Date.
     “Growth Capital Loan Commitment” is Eight Million Dollars ($8,000,000).
     “Growth Capital Maturity Date” is, for each Growth Capital Advance, the
earliest of (a) December 1, 2011, or (b) the occurrence of an Event of Default.
     “Growth Capital Repayment Period” is a period of time equal to thirty-three
(33) consecutive months commencing on the Growth Capital Amortization Date.
     “Indebtedness” is (a) indebtedness for borrowed money or the deferred price
of property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations.
     “Insolvency Proceeding” is any proceeding by or against any Person under
the United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

20



--------------------------------------------------------------------------------



 



     “Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.
     “Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.
     “Lender” is any one of the Lenders.
     “Lenders” shall mean the Persons identified in the preamble of this
Agreement and each assignee that becomes a party to this Agreement pursuant to
Section 12.1.
     “Lenders’ Expenses” are all documented audit fees and expenses, costs, and
expenses (including reasonable attorneys’ fees and expenses) for preparing,
amending, negotiating, administering, defending and enforcing the Loan Documents
(including, without limitation, those incurred in connection with appeals or
Insolvency Proceedings) or otherwise incurred with respect to Borrower.
     “Letter of Credit” means a standby letter of credit issued by Bank or
another institution based upon an application, guarantee, indemnity or similar
agreement on the part of Bank.
     “Lien” is a claim, mortgage, lien, deed of trust, levy, charge, pledge,
security interest or other encumbrance.
     “Loan Documents” are, collectively, this Agreement, the Warrants, the
Perfection Certificate, any Note, or Notes or guaranties executed by Borrower,
and any other present or future agreement between Borrower and/or for the
benefit of Collateral Agent and/or any Lender in connection with this Agreement,
all as amended, restated, or otherwise modified.
     “Material Adverse Change” is (a) a material impairment in the perfection or
priority of Lenders’ Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower; or (c) a material impairment of the
prospect of repayment of any portion of the Obligations.
     “Note” means for each Growth Capital Advance, one of the secured promissory
notes of Borrower substantially in the form of Exhibit D.
     “Obligations” are Borrower’s obligation to pay when due any debts,
principal, interest, Lenders’ Expenses, Prepayment Fee, Final Payment, and other
amounts Borrower owes Lenders now or later, whether under this Agreement, the
Loan Documents, or otherwise, including, without limitation, all obligations
relating to letters of credit (including reimbursement obligations for drawn and
undrawn letters of credit), cash management services, and foreign exchange
contracts, if any, and including interest accruing after Insolvency Proceedings
begin (whether or not allowed) and debts, liabilities, or obligations of
Borrower assigned to Lenders and/or Collateral Agent, and the performance of
Borrower’s duties under the Loan Documents. Notwithstanding anything to the
contrary contained herein, the term “Obligations” shall not include obligations
of Borrower under the Warrants or any equity-related documents executed in
connection with the Warrants.
     “Operating Documents” are, for any Person, such Person’s formation
documents, as certified with the Secretary of State of such Person’s state of
formation on a date that is no earlier than 30 days prior to the Effective Date,
and, (a) if such Person is a corporation, its bylaws in current form, (b) if
such Person is a limited liability company, its limited liability company
agreement (or similar agreement), and (c) if such Person is a partnership, its
partnership agreement (or similar agreement), each of the foregoing with all
current amendments or modifications thereto.

21



--------------------------------------------------------------------------------



 



     “Payment/Advance Form” is that certain form attached hereto as Exhibit B.
     “Perfection Certificate” is defined in Section 5.1.
     “Permitted Indebtedness” is:
          (a) Borrower’s Indebtedness to Lenders and Collateral Agent under this
Agreement and the other Loan Documents;
          (b) Indebtedness existing on the Effective Date and shown on the
Perfection Certificate;
          (c) Subordinated Debt;
          (d) unsecured Indebtedness to trade creditors and with respect to
surety bonds and similar obligations incurred in the ordinary course of
business;
          (e) Indebtedness in an aggregate principal amount not to exceed
$250,000 secured by Permitted Liens;
          (f) Indebtedness incurred as a result of endorsing negotiable
instruments received in the ordinary course of business; and
          (g) extensions, refinancings, modifications, amendments and
restatements of any items of Permitted Indebtedness (a) through (f) above,
provided that the then-outstanding principal amount thereof is not increased or
the terms thereof are not modified to impose more burdensome terms upon Borrower
or its Subsidiary, as the case may be.
     “Permitted Investments” are:
          (a) Investments shown on the Perfection Certificate and existing on
the Effective Date;
          (b) any Investments permitted by Borrower’s investment policy, as
amended from time to time, provided that such investment policy (and any such
amendment thereto) has been approved by Lenders (which investment policy as is
currently in effect on the Effective Date has been approved by Lenders);
          (c) Investments consisting of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of Borrower;
          (d) Investments accepted in connection with Transfers permitted by
Section 7.1;
          (e) (i) Investments of Subsidiaries in or to other Subsidiaries or
Borrower; and (ii) Investments by Borrower in Subsidiaries not to exceed
$100,000 in the aggregate in any fiscal year (provided that Borrower shall not
make cash Investments in Ardea Biosciences Ltd. at any time during the term
hereof);
          (f) Investments consisting of (i) travel advances and employee
relocation loans and other employee loans and advances in the ordinary course of
business, and (ii) loans to employees, officers or directors relating to the
purchase of equity securities of Borrower or its Subsidiaries pursuant to
employee stock purchase plans or agreements approved by Borrower’s Board of
Directors which do not exceed $100,000 in the aggregate in any year, provided
that no cash loans under this clause (ii) may be made if an Event of Default is
then occurring or would otherwise occur upon the making thereof;
          (g) Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of customers or suppliers and in
settlement of delinquent obligations of, and other disputes with, customers or
suppliers arising in the ordinary course of business; and

22



--------------------------------------------------------------------------------



 



          (h) Investments consisting of notes receivable of, or prepaid
royalties and other credit extensions, to customers and suppliers who are not
Affiliates, in the ordinary course of business; provided that this paragraph
(i) shall not apply to Investments of Borrower in any Subsidiary.
     Notwithstanding the foregoing, Permitted Investments shall not include, and
Borrower and each Subsidiary is prohibited from purchasing, purchasing
participations in, entering into any type of swap or other equivalent derivative
transaction, or otherwise holding or engaging in any ownership interest in any
type of debt instrument, including, without limitation, any corporate or
municipal bonds with a long-term nominal maturity for which the interest rate is
reset through a dutch auction and more commonly referred to as an “auction rate
security.”
     “Permitted Liens” are:
          (a) Liens existing on the Effective Date and shown on the Perfection
Certificate or arising under this Agreement and the other Loan Documents;
          (b) Liens for taxes, fees, assessments or other government charges or
levies, either not delinquent or being contested in good faith and for which
Borrower maintains adequate reserves on its Books, if they have no priority over
any of Collateral Agent’s and/or Lenders’ Liens;
          (c) purchase money Liens (i) on Equipment acquired or held by Borrower
incurred for financing the acquisition of the Equipment securing no more than
Two Hundred Fifty Thousand Dollars ($250,000.00) in the aggregate amount
outstanding, or (ii) existing on Equipment when acquired, if the Lien is
confined to the property and improvements and the proceeds of the Equipment;
          (d) statutory Liens securing claims or demands of materialmen,
mechanics, carriers, warehousemen, landlords and other Persons imposed without
action of such parties, provided, they have no priority over any of Collateral
Agent’s and/or Lenders’ Liens and the aggregate amount of such Liens does not at
any time exceed $25,000;
          (e) Liens to secure payment of workers’ compensation, employment
insurance, old-age pensions, social security and other like obligations incurred
in the ordinary course of business, provided, they have no priority over any of
Collateral Agent’s and/or Lenders’ Liens and the aggregate amount of the
Indebtedness secured by such Liens does not at any time exceed $25,000;
          (f) Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (d), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase;
          (g) leases or subleases of real property granted in the ordinary
course of business, and leases, subleases, licenses or sublicenses of property
(other than real property or intellectual property; except as otherwise
expressly permitted herein) granted in the ordinary course of Borrower’s
business, if the leases, subleases, licenses and sublicenses do not prohibit
granting Collateral Agent and/or Lenders a security interest;
          (h) Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default under Section 8.4 or 8.7; and
          (i) Liens in favor of other financial institutions arising in
connection with Borrower’s deposit and/or securities accounts held at such
institutions, provided that Borrower has complied with Section 6.5 hereof.
     “Person” is any individual, sole proprietorship, partnership, limited
liability company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
     “Prepayment Fee” shall be an additional fee payable to the Collateral Agent
in amount equal to:

23



--------------------------------------------------------------------------------



 



          (a) for a prepayment made on or prior to November 12, 2009, four
percent (4%) of the principal amount of the Growth Capital Advance prepaid; or
          (b) for a prepayment made after November 12, 2009, and on or prior to
November 12, 2010, three percent (3.0%) of the principal amount of the Growth
Capital Advance prepaid; and
          (c) for a prepayment made after November 12, 2010, and on or prior to
the Growth Capital Advance Maturity Date, two percent (2.0%) of the principal
amount of the Growth Capital Advance prepaid.
     “Registered Organization” is any “registered organization” as defined in
the Code with such additions to such term as may hereafter be made
     “Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
     “Responsible Officer” is any of the Chief Executive Officer, President,
Chief Financial Officer and Controller of Borrower.
     “Securities Account” is any “securities account” as defined in the Code
with such additions to such term as may hereafter be made.
     “Subordinated Debt” is indebtedness incurred by Borrower subordinated to
all of Borrower’s now or hereafter indebtedness to Lenders (pursuant to a
subordination, intercreditor, or other similar agreement in form and substance
satisfactory to Collateral Agent and Lenders entered into between Collateral
Agent, the Borrower and the other creditor), on terms acceptable to Collateral
Agent and Lenders.
     “Subsidiary” means, with respect to any Person, any Person of which more
than 50% of the voting stock or other equity interests is owned or controlled,
directly or indirectly, by such Person or one or more Affiliates of such Person.
     “Transfer” is defined in Section 7.1.
     “Valeant” means Valeant Research & Development.
     “Valeant Option” means Valeant’s option for an exclusive, royalty-bearing
license to certain of Borrower’s intellectual property as more particularly
described in Section 1.6 of that certain Asset Purchase Agreement by and among
Valeant, Valeant Pharmaceuticals International, Inc. and Borrower, dated as of
December 21, 2006 and appearing as an exhibit to Borrower’s Form 8-K filed with
the United States Securities Exchange Commission on December 28, 2006 (the
“Valeant APA”).
     “Valeant Rights” means the right of Valeant to receive from Borrower
development-based milestone payments and sales-based royalty payments as more
particularly described in Section 1.5 of the Valeant APA.
     “Warrants” are that certain Warrant to Purchase Stock dated on or about the
Effective Date executed by Borrower in favor of Bank and that certain Warrant to
Purchase Stock dated on or about the Effective Date executed by Borrower in
favor of Oxford.
[Balance of Page Intentionally Left Blank]

24



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the Effective Date.
BORROWER:
ARDEA BIOSCIENCES, INC.

         
By
  /s/ John W. Beck    
 
       
Name:
  John W. Beck    
 
       
Title:
  SVP Finance, Operations and CFO    
 
       

COLLATERAL AGENT:
OXFORD FINANCE CORPORATION

         
By
  /s/ T. A. Lex    
 
       
Name:
  T. A. Lex    
 
       
Title:
  COO    
 
       

LENDERS:
SILICON VALLEY BANK

         
By
  /s/ Sarah Larson    
 
       
Name:
  Sarah Larson    
 
       
Title:
  Relationship Manager    
 
       

OXFORD FINANCE CORPORATION

         
By
  /s/ T. A. Lex    
 
       
Name:
  T. A. Lex    
 
       
Title:
  COO    
 
       

[Signature Page to Loan and Security Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:
     All goods, Accounts (including health-care receivables), Equipment,
Inventory, contract rights or rights to payment of money, leases, license
agreements, franchise agreements, General Intangibles (except as provided
below), commercial tort claims, documents, instruments (including any promissory
notes), chattel paper (whether tangible or electronic), cash, deposit accounts,
certificates of deposit, fixtures, letters of credit rights (whether or not the
letter of credit is evidenced by a writing), securities, and all other
investment property, supporting obligations, and financial assets, whether now
owned or hereafter acquired, wherever located; and all Borrower’s Books relating
to the foregoing, and any and all claims, rights and interests in any of the
above and all substitutions for, additions, attachments, accessories, accessions
and improvements to and replacements, products, proceeds and insurance proceeds
of any or all of the foregoing.
     Notwithstanding the foregoing, the Collateral does not include any of the
following, whether now owned or hereafter acquired, (i) any ownership interest
in a foreign subsidiary which exceeds 65% of the total outstanding ownership
interests in such foreign subsidiary, or (ii) any copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
patent applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same, trademarks, service marks and, to the extent permitted under applicable
law, any applications therefor, whether registered or not, and the goodwill of
the business of Borrower connected with and symbolized thereby, know-how,
operating manuals, trade secret rights, rights to unpatented inventions, and any
claims for damage by way of any past, present, or future infringement of any of
the foregoing; provided, however, the Collateral shall include all Accounts,
license and royalty fees and other revenues, proceeds, or income arising out of
or relating to any of the foregoing.
     Pursuant to the terms of a certain negative pledge arrangement with
Collateral Agent and Lenders, Borrower has agreed, subject to certain
exceptions, not to encumber any of its copyright rights, copyright applications,
copyright registrations and like protections in each work of authorship and
derivative work, whether published or unpublished, any patents, patent
applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same, trademarks, service marks and, to the extent permitted under applicable
law, any applications therefor, whether registered or not, and the goodwill of
the business of Borrower connected with and symbolized thereby, know-how,
operating manuals, trade secret rights, rights to unpatented inventions, and any
claims for damage by way of any past, present, or future infringement of any of
the foregoing, without Collateral Agent’s prior written consent.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Loan Payment/Advance Request Form
Deadline for same day processing is Noon P.S.T.

      Fax To:   Date: _________



LOAN PAYMENT:
ARDEA BIOSCIENCES, INC.

             
From Account #
      To Account #    
 
           
 
  (Deposit Account #)       (Loan Account #)
Principal $
      and/or Interest $    
 
           

             
Authorized Signature:
      Phone Number:    
 
           
Print Name/Title:
           
 
           

 



Loan Advance:
Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

             
From Account #
      To Account #    
 
           
 
  (Loan Account #)       (Deposit Account #)
 
           
Amount of Advance $
           
 
           

All Borrower’s representations and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects on the date of the
request for an advance; provided, however, that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date:

             
Authorized Signature:
      Phone Number:    
 
           
 
           
Print Name/Title:
           
 
           



Outgoing Wire Request:
Complete only if all or a portion of funds from the loan advance above is to be
wired.
Deadline for same day processing is noon, P.S.T.

             
Beneficiary Name:
      Amount of Wire: $    
 
           
Beneficiary Lender:
      Account Number:    
 
           
City and State:
           
 
           

             
Beneficiary Lender Transit (ABA) #:
      Beneficiary Lender Code (Swift, Sort, Chip, etc.):    
 
           
 
      (For International Wire Only)    

             
Intermediary Lender:
      Transit (ABA) #:    
 
           
For Further Credit to:
                 
 
           
Special Instruction:
                 

By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).

             
Authorized Signature:
      2nd Signature (if required):    
 
           
Print Name/Title:
      Print Name/Title:    
 
           
Telephone #:
      Telephone #:    
 
           

 



--------------------------------------------------------------------------------



 



EXHIBIT C
COMPLIANCE CERTIFICATE

         
TO:
  OXFORD FINANCE CORPORATION, as Collateral Agent    
Date:
       
 
       
FROM:
  ARDEA BIOSCIENCES, INC.    

     The undersigned authorized officer of ARDEA BIOSCIENCES, INC. (“Borrower”)
certifies that under the terms and conditions of the Loan and Security Agreement
between Borrower, Collateral Agent and the Lenders (the “Agreement”),
(1) Borrower is in complete compliance for the period ending ____________with
all required covenants except as noted below, (2) there are no Events of
Default, (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date,
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.8 of the Agreement,
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Collateral Agent. Attached
are the required documents supporting the certification, as applicable. The
undersigned certifies that the financial statements set forth in its 10-K or
10-Q for the preceding calendar quarter have been prepared in accordance with
generally GAAP consistently applied from one period to the next except as
explained in an accompanying letter or footnotes or as permitted by the
Agreement. The undersigned acknowledges that no borrowings may be requested at
any time or date of determination that Borrower is not in compliance with any of
the terms of the Agreement, and that compliance is determined not just at the
date this certificate is delivered. Capitalized terms used but not otherwise
defined herein shall have the meanings given them in the Agreement.
Please indicate compliance status by circling Yes/No under “Complies” column.***

          Reporting Covenant   Required   Complies
 
       
10-Q, 10-K and 8-K
  Within 5 days after filing with SEC   Yes   No
 
       
Compliance Certificate
  45 days after Quarter End and FYE; Within 5 days prior to consummation of any
license, per Section 7.1(e)*   Yes   No

 

*   please note compliance with Section 7.1(e) on next page.

 



--------------------------------------------------------------------------------



 



The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)
 
 
 

              *Section 7.1(e):   Complies
   
(i) No Default or Event of Default
  Yes   No    
 
           
(ii) the license constitutes an arms-length negotiated transaction, made in
connection with a corporate licensing or collaboration the terms of which, on
their face, do not provide for a sale or assignment of any material intellectual
property
  Yes   No    
 
           
(iii) delivery of Compliance Certificate within 5 days prior to execution of
license
  Yes   No    
 
           
(iv) delivery of the final executed licensing documents in connection with the
license upon filing thereof with the Securities and Exchange Commission
  Yes   No    



ARDEA BIOSCIENCES, INC.

         
 
       
By:
       
 
       
Name:
       
 
       
Title:
       
 
       

LENDERS’ USE ONLY

     
Received by:
   
 
 
 
  authorized signer
 
   
Date:
   
 
 
 
   
Verified:
   
 
 
 
  authorized signer
 
   
Date:
   
 
 
 
   
Compliance Status:
Yes   No



 



--------------------------------------------------------------------------------



 



EXHIBIT D
SECURED PROMISSORY NOTE

      $_________   Dated: November 12, 2008

     FOR VALUE RECEIVED, the undersigned, ARDEA BIOSCIENCES, INC., a [Delaware]
corporation (“Borrower”), HEREBY PROMISES TO PAY to the order of [SILICON VALLEY
BANK][OXFORD FINANCE CORPORATION] (“Lender”) the principal amount of [___Dollars
($___)] or such lesser amount as shall equal the outstanding principal balance
of the Growth Capital Advance made to Borrower by Lender, plus interest on the
aggregate unpaid principal amount of the Growth Capital Loan, at the rates and
in accordance with the terms of the Loan and Security Agreement by and between
Borrower and Oxford Finance Corporation, as Collateral Agent, and the Lenders,
including without limitation, Silicon Valley Bank (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”). If
not sooner paid, the entire principal amount and all accrued interest hereunder
and under the Loan Agreement shall be due and payable on Growth Capital Maturity
Date as set forth in the Loan Agreement
     Principal, interest and all other amounts due with respect to the Growth
Capital Advance, are payable in lawful money of the United States of America to
Lender as set forth in the Loan Agreement. The principal amount of this Note and
the interest rate applicable thereto, and all payments made with respect
thereto, shall be recorded by Lender and, prior to any transfer hereof, endorsed
on the grid attached hereto which is part of this Note.
     This Note is one of the Notes referred to in, and is entitled to the
benefits of, the Loan and Security Agreement, dated as of November 12, 2008, to
which Borrower and Lender are parties (the “Loan Agreement”). The Loan
Agreement, among other things, (a) provides for the making of this secured
Growth Capital Advance to Borrower, and (b) contains provisions for acceleration
of the maturity hereof upon the happening of certain stated events.
     This Note may not be prepaid except as provided in the Loan Agreement. This
Note and the obligation of Borrower to repay the unpaid principal amount of the
Growth Capital Advance, interest on the Growth Capital Advance and all other
amounts due Lenders under the Loan Agreement is secured under the Loan
Agreement.
     Presentment for payment, demand, notice of protest and all other demands
and notices of any kind in connection with the execution, delivery, performance
and enforcement of this Note are hereby waived.
     Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lenders in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due. This Note shall be governed by, and construed and
interpreted in accordance with, the laws of the State of California.
[Remainder of page left intentionally blank; signature page follows]

1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by
one of its officers thereunto duly authorized on the date hereof.

                  ARDEA BIOSCIENCES, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

[Signature Page to Secured Promissory Note]

2



--------------------------------------------------------------------------------



 



LOAN INTEREST RATE AND PAYMENTS OF PRINCIPAL

                                      Principal           Scheduled     Date  
Amount   Interest Rate   Payment Amount   Notation By
 
                               
 
                               

3